Case 17-06912        Doc 35     Filed 04/16/19     Entered 04/16/19 13:19:22          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 06912
         Jerome J Bolden, Jr.

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/07/2017.

         2) The plan was confirmed on 05/24/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/30/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/07/2018, 10/25/2018.

         5) The case was Dismissed on 11/07/2018.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-06912             Doc 35         Filed 04/16/19    Entered 04/16/19 13:19:22                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $2,860.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                            $2,860.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $2,739.76
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $120.24
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $2,860.00

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 American InfoSource LP as agent for     Unsecured         444.26           NA              NA            0.00       0.00
 Camelot Radiology Associates            Unsecured         123.00           NA              NA            0.00       0.00
 Capital One Retail Services             Secured        2,569.01            NA              NA            0.00       0.00
 CarMax Auto Finance                     Secured       15,651.85     15,651.86        15,651.86           0.00       0.00
 City of Chicago                         Unsecured         284.64           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      6,172.04       5,559.91        5,559.91           0.00       0.00
 Comed                                   Unsecured         332.10           NA              NA            0.00       0.00
 Convergent Outsourcing Inc              Unsecured         650.98           NA              NA            0.00       0.00
 Educational Credit Management Corp      Unsecured     44,960.82     54,601.35        54,601.35           0.00       0.00
 GB Leasing                              Unsecured           0.00           NA              NA            0.00       0.00
 Hilco Receivables                       Unsecured      5,941.00            NA              NA            0.00       0.00
 Jefferson Capital Systems               Unsecured      1,176.53            NA              NA            0.00       0.00
 Jefferson Capital Systems               Unsecured      1,611.29            NA              NA            0.00       0.00
 Midland Funding LLC                     Unsecured     13,316.59            NA              NA            0.00       0.00
 MiraMed Revenue Group                   Unsecured         257.00           NA              NA            0.00       0.00
 Municipal Collection Services           Unsecured         200.00           NA              NA            0.00       0.00
 Municipal Collection Services           Unsecured         200.00           NA              NA            0.00       0.00
 National Recovery Agency                Unsecured          75.00           NA              NA            0.00       0.00
 National Recovery Agency                Unsecured         308.00           NA              NA            0.00       0.00
 Nationwide Credit & Collection          Unsecured          34.80           NA              NA            0.00       0.00
 Northwestern Medical Faculty Found.     Unsecured         232.00           NA              NA            0.00       0.00
 Northwestern Medicine                   Unsecured         533.00           NA              NA            0.00       0.00
 Resurgent Capital Services              Unsecured      1,131.46       1,134.56        1,134.56           0.00       0.00
 Rush Oak Park Hospital                  Unsecured         362.52           NA              NA            0.00       0.00
 Scharrington Dental                     Unsecured         141.00           NA              NA            0.00       0.00
 Schaumburg Villas                       Unsecured      2,529.13       2,529.13        2,529.13           0.00       0.00
 Sprint                                  Unsecured         512.77           NA              NA            0.00       0.00
 Stellar Recovery                        Unsecured         481.00           NA              NA            0.00       0.00
 TD Bank USA NA                          Unsecured      1,013.58       1,013.58        1,013.58           0.00       0.00
 Torres Credit Srv                       Unsecured         347.00           NA              NA            0.00       0.00
 United Collection Bureau Inc            Unsecured          50.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-06912             Doc 35   Filed 04/16/19    Entered 04/16/19 13:19:22                Desc       Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim        Claim         Principal       Int.
 Name                                 Class    Scheduled      Asserted     Allowed          Paid          Paid
 Village of Oak Park               Unsecured         140.00           NA             NA           0.00        0.00
 Wakefield & Associates Inc        Unsecured         407.96           NA             NA           0.00        0.00
 Wells Fargo Bank                  Unsecured           0.00           NA             NA           0.00        0.00
 Withrop Harbor Police Dept        Unsecured          70.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim          Principal                 Interest
                                                              Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00                  $0.00               $0.00
       Mortgage Arrearage                                      $0.00                  $0.00               $0.00
       Debt Secured by Vehicle                            $15,651.86                  $0.00               $0.00
       All Other Secured                                       $0.00                  $0.00               $0.00
 TOTAL SECURED:                                           $15,651.86                  $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                $0.00                 $0.00               $0.00
        All Other Priority                                      $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                              $64,838.53                  $0.00               $0.00


 Disbursements:

           Expenses of Administration                            $2,860.00
           Disbursements to Creditors                                $0.00

 TOTAL DISBURSEMENTS :                                                                            $2,860.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-06912        Doc 35      Filed 04/16/19     Entered 04/16/19 13:19:22            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
